         Case 2:18-cr-00524-RBS Document 77 Filed 06/04/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                           :       CRIMINAL ACTION
              v.                           :
                                           :       NO. 18-524
VICTOR CLAYTON                             :
                                           :

                                           ORDER

       AND NOW, this 4th day of June 2020, upon consideration of Defendant Victor Clayton’s

Motion to Suppress All Evidence and Statements Obtained as a Result of the Warrantless Search

and Arrest on March 15, 2018 (ECF No. 56), the Government’s response thereto (ECF No. 62),

the March 13, 2020 suppression hearing (ECF Nos. 67 & 74), Clayton’s supplemental brief (ECF

No. 69), the Government’s response thereto (ECF No. 73), and Clayton’s reply (ECF No. 75), it

is ORDERED, consistent with the accompanying Memorandum, that the Motion is GRANTED

IN PART AND DENIED IN PART, as follows:

          1. All evidence seized from Room 214 and Clayton’s rental vehicle is

              SUPPRESSED;

          2. Before trial, and consistent with the accompanying Memorandum, the parties may

              renew their arguments regarding the admissibility of the minors’ cell phones; and

          3. Clayton’s post-Miranda statements to law enforcement will not be suppressed.

       IT IS SO ORDERED.

                                                   BY THE COURT:



                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
